DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                 M.M. the father and T.M.B., the mother,
                               Appellants,

                                     v.

               DEPARTMENT OF CHILDREN AND FAMILIES
                     and GUARDIAN AD LITEM,
                            Appellees.

                      Nos. 4D20-716 and 4D20-826

                               [July 17, 2020]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Roger B. Colton, Senior, Judge; L.T. Case No.
50-2019DP000030.

    Marisa L. Gonzalez of Cameron & Marroney, PLLC, West Palm Beach,
for appellant M.M., the father.

   Thomas J. Butler of Thomas Butler, P.A., Miami Beach, for appellant
T.M.B., the mother.

  Andrew Feigenbaum of Children's Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Florida Statewide Guardian ad Litem Office,
Tallahassee, for appellee Guardian ad Litem on behalf of J.M., M.M. and
K.B.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.
2